12/15/2021


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0117

                                            DA 21-0117
                                         _________________

HENRY and DIANE BELK,

            Plaintiffs and Appellants,
      vs.

MONTANA DEPARTMENT OF
ENVIRONMENTAL QUALITY, an agency of the
State of Montana, and GLACIER STONE SUPPLY,                          ORDER

            Defendants and Appellees,

STATE OF MONTANA by and through
the Office of the Attorney General,

            Intervenor.
                                         _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Dan Wilson, District Judge.

                                                    For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                December 15 2021